Citation Nr: 1219523	
Decision Date: 06/04/12    Archive Date: 06/13/12	

DOCKET NO.  06-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a mental disorder, to include a depressive disorder, during the period prior to March 20, 2006.

2.  Entitlement to a rating in excess of 30 percent for a mental disorder, to include a depressive disorder, during the period from March 20, 2006, to January 26, 2009.

3.  Entitlement to a rating in excess of 70 percent for a mental disorder, to include a depressive disorder, during the period beginning January 27, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in New York, New York.


FINDING OF FACT

The Veteran died on December [redacted], 2011.  The Board was notified in April 2012.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board does not have jurisdiction to adjudicate the merits of the appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans Benefits Improvement Act of 2008, Public Law No. 110-389, Section 212, 122 Stat. 4145, 4151 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, a Veteran's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1992).

In Landicho, the United States Court of Appeals for Veterans Claims (Court) held that when a claimant dies during the course of an appeal, the appropriate remedy is to vacate the Board's decision from which the appeal was taken.  The Court further held that this would have the legal effect of nullifying any previous merits adjudication by the RO because the RO's decision was subsumed in the decision by the Board.  See Smith, supra, at 333; 38 C.F.R. § 20.1004.

The Veteran's appeal to the Board has become moot by virtue of his death in December 2011, and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2011).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans Benefits Improvement Act of 2008, Public Law No. 110-389, Section 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121(a), substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under § 5121(a) of this title...."  The Secretary of VA will be issuing regulations governing the rules and procedures of substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of a claimant should file a request for substitution with the VARO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


